Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1, line 1, “an freeform” changed to –a freeform--; line 9, “step(1)” changed to –step(S1)--.
Reasons for Allowance
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a method of designing a freeform surface off-axial three-mirror imaging system including: step (S3), repeating the step (S1) by using the freeform surface system obtained in the step (S2) as a new initial system, reducing a deviation between actual intersection points and ideal target points of the feature rays and feature surfaces by iteratively reconstructing free-form surfaces in the free-form surface system, until an average RMS (root mean square) dispersion spot is no longer shrinking, the freeform surface off-axial three-mirror imaging system to be designed is obtained. These features are not disclosed or suggested by the prior of record.
Claims 2-15 depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhu et al. U.S. 9,524,565 B2 discloses a design method of a freeform imaging system, especially a freeform imaging system with wide linear field-of-view (FOV).
Zhu et al. U.S. 10,133,062 B2 discloses a design method of LED freeform surface illumination system based on XY-polynomial obtains a plurality of data points of a freeform surface.
Yang et al. U.S. 2007/0219760 A1 discloses a system for designing a free form reflector includes a user input interface (1), a free form reflector design unit (2), and a free form reflector output unit (3).
Zhu et al. U.S. 2018/0210180 A1 discloses an off-axis hybrid surface three-mirror optical system comprises a primary mirror, a secondary mirror, a tertiary mirror, and an image sensor.
Zhu et al. U.S. 10,101,204 B2 discloses a method for designing freeform surface imaging optical system.
Hou et al. U.S. 2016/0170191 A1 discloses a method for designing an off-axis three-mirror imaging system with freeform surfaces is provided. A primary mirror initial structure, a secondary mirror initial structure, and a tertiary mirror initial structure are established.
Zhu et al. U.S. 2016/0232257 A1 discloses a method for designing off-axial optical system with freeform surface based on point-by-point construction and iteration process.
Zhu et al. U.S. 2016/0232718 A1 discloses a method for designing three-dimensional freeform surface is provided. An initial surface and a first three-dimensional rectangular coordinates system are established.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875